Order entered February 10, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01021-CV

                TIC N. CENTRAL DALLAS 3, LLC, ET AL, Appellants

                                            V.

                      ENVIROBUSINESS, INC, ET AL, Appellees

                    On Appeal from the 101st Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DC-13-02857-E

                                        ORDER
      Appellants’ motion for access to oral argument recording is DENIED.




                                                 /David Schenck/
                                                 DAVID SCHENCK
                                                 JUSTICE